Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered January 21, 2011, convicting defendant, after a bench trial, of assault in the first degree, and sentencing him, as a second violent felony offender, to a term of 18 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to 15 years, and otherwise affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence supported the trier of fact’s determination that although intoxicated, defendant had the intent to cause serious physical injury when he stabbed the victim in the chest (see Penal Law § 15.25). Defendant’s oral and videotaped postarrest statements, as well as the observations of the responding police officers, contradicted defendant’s claim that he was so intoxicated that he was unable to form the requisite criminal intent (see generally People v Sirico, 17 NY3d 744, 746 [2011]).
We find the sentence excessive to the extent indicated. Concur — Friedman, J.P., Catterson, Renwick, DeGrasse and Román, JJ.